WHITE, Presiding Judge.
Appellants were jointly indicted, tried, and convicted of theft of property over the value of $20. Omitting formal parts, the verdict of the jury and the judgment entered thereon are as follows, viz.:
“We the jury find the defendants guilty as charged, and assess their punishment at three years confinement in the penitentiary.
“R. H. McLemore, Foreman.
“It is therefore ordered, adjudged, and decreed by the court, that the verdict of the jury be in all things approved and confirmed; that the defendants, Jesse Caesar and Daniel James, are adjudged to be guilty of the offense of theft of over $20 in value, as found by the verdict of the jury aforesaid; and that they be confined in the State Penitentiary for the term of three years; and that the State of Texas do have and recover of the said defendants all costs in this behalf incurred; and that they be remanded to the custody of the sheriff of Dallas County, to await the further order of this court.”
The rule is well settled that a verdict and judgment against joint offenders on a joint trial, to be valid, must assess a separate penalty against each offender. Medis v. State, 27 Texas Ct. App., 194, and numerous authorities cited.
Because the verdict and judgment in this case are invalid, in that a joint and not a separate penalty against the defendants is prescribed, the judgment is reversed and the cause remanded.

Reversed and remanded.

Hurt, J., absent.